Caton, C. J. It has been repeatedly decided by this court, that a verdict in ejectment which finds that the plaintiff is the owner of the land, is sufficiently explicit as to the plaintiff’s title. It is equivalent to saying that he owns the entire estate in the land—the fee simple. This verdict was good. The two instructions, to the giving of which, exception was taken, we think were correct. Where possession of a deed, which has never been delivered, has been surreptitiously obtained and placed upon record by the grantee, nothing short of an explicit ratification of the deed, or such an acquiescence, after a knowledge of the facts, as would raise a presumption of an express ratification, could give the deed vitality. In this respect it would stand on the same footing with a forged deed. If the party relied upon the statute of limitations, with possession under the deed, nothing less than the period required by the statute for possession would do", and certainly no less possession under the deed with the knowledge of the grantor, would raise the presumption of ratification; and we are far from expressing the opinion that that possession would have that effect. The instructions were right. Upon the merits of the case we do not hesitate to say, that we should have been better satisfied, had the verdict been for the defendant below. But although we may be of opinion that the preponderance of the evidence was against the verdict, yet, the evidence was very conflicting, and there was an abundance to support the verdict, although we think there was much against it. In such a case it is not our province to disturb the verdict. We shall therefore let it stand. The judgment is no doubt incomplete in not awarding to the plaintiff the possession of the land. But the court could, at a subsequent term, have remedied this oversight by completing it, or this court, having the case before it, may do the same. It will save costs to have this now done. The judgment will be affirmed, and a further judgment will be entered here, that the plaintiff below recover the possession of the premises. Judgment affirmed.